DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/25/2020 is considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 63 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10641721. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims cover identical subject matter.

Claim 63 of Pending Application 16829650
Claim 8 of US 10641721
A handheld device for measuring a target analyte comprising: 

A method of detecting or quantifying a target analyte in a sample using a handheld measuring device 
(a) a programmable gain amplifier configured to be operably coupled to a first electrode, a second electrode, and a third electrode; and (b) a programmable microcontroller operably coupled to the programmable gain amplifier, the first electrode, the second electrode, and the third electrode;
(c) amplifying an output current flowing from the first electrode and from the third electrode through the second electrode using a programmable gain amplifier;


and a conformal analyte sensor circuit comprising the steps of: wherein the conformal analyte sensor circuit comprises: 
wherein the programmable microcontroller is operable to apply a first alternating input electric voltage between the first electrode and the second electrode; the programmable microcontroller is operable to apply a second alternating input electric voltage between the third electrode and the second electrode; 
(a) applying a first input electric voltage between a first electrode and a second electrode of a conformal analyte sensor circuit, (b) applying a second input electric voltage between the third electrode and the second electrode of the conformal analyte sensor circuit; (d) calculating an impedance by comparing the first input electric voltage and the second input electric voltage to the output current using a programmable microcontroller,
the programmable gain amplifier is operable to amplify an alternating output current flowing from the first electrode and from the third electrode through the second electrode; 
(c) amplifying an output current flowing from the first electrode and from the third electrode through the second electrode using a programmable gain amplifier;

the programmable microcontroller is operable to calculate an impedance by comparing the first input electric voltage and the second input electric voltage to the measured output current; 
(d) calculating an impedance by comparing the first input electric voltage and the second input electric voltage to the output current using a programmable microcontroller,
and the programmable microcontroller is operable to calculate a target analyte concentration from the calculated impedance.
(e) detecting a target analyte or calculating a target analyte concentration from the calculated impedance using a programmable microcontroller.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 63, 64, 72, 76, 79, 80, and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler (US 5494831), hereinafter ‘Kindler’, and further in view of Kraft et al. (US 8623660), hereinafter ‘Kraft’.

Regarding Claims 63, 79 and 80, Kindler discloses a device for measuring a target analyte (Abstract electrochemical immunosensor system is provided which uses electrical signals to measure binding events. The system includes an immunosensor having a sensing electrode in contact with a fluid containing an analyte concentration; measurable signal characteristics which are dependent upon the number of complexes formed, and therefore the analyte concentration within the fluid) comprising: (a) a first electrode, a second electrode, and a third electrode; and (b) operable to apply a first alternating input electric voltage between the first electrode and the second electrode (Col. 5, lines 24-46 a function or waveform generator 5 provides an output 13 which is an ac electrical signal of appropriate waveform, frequency, and amplitude; the ac signal is applied to the external input 23 of potentiostat 8; when the voltametric signal is applied to potentiostat 8, a signal substantially equivalent to the applied voltametric signal develops between sensing electrode 10 and reference electrode 11); operable to apply a second alternating input electric voltage between the third electrode and the second electrode (Col. 6, lines 1-16 a signal substantially equivalent to the exemplary voltametric signal applied to the potentiostat 8 is developed between sensing electrode 10 and reference electrode 11 within sensor 9 by application of a current to electrodes 10 and 12); operable to amplify an alternating output current flowing from the first electrode and from the third electrode through the second electrode (Fig. 1; Col. 6, lines 17-25 the response current passes back through potentiostat 8, from the potentiostat output 24 to the signal input 17 of the lock-in amplifier 6); operable to calculate an impedance (Col. 9, lines 38-64 detects a binding event by measuring its effect on the impedance at the sensing electrode 10) by comparing the first input electric voltage and the second input electric voltage to the measured output current (Col. 6, Lines 1-16 potentiostat 8; Col. 9, lines 38-64 measuring its effect on the impedance at the sensing electrode 10); operable to calculate a target analyte concentration from the calculated impedance (Col 9, lines 36-64; col 11, lines 33-42 detects a binding event by measuring its effect on the impedance at the sensing electrode 10; Col. 6, lines 1-16the processes at the electrode surface are a function of binding, so the response current is indicative of antigen concentration).
Kindler fails to explicitly disclose the device as handheld and having a programmable gain amplifier and a programmable microcontroller.
Kraft teaches a hand-held test meter with phase-shift based measurement circuits (Abstract) comprising operation by a programmable gain amplifier (Col. 4, Line 35-50; low pass filter employing two operations amplifiers IC4 and IC5) and operation by a programmable microcontroller (Col. 3, Line 37-49 microcontroller block 112) for the benefit of measuring voltages generated by phase shift based measurement blocks and allowing the circuitry to be adaptable for use with various meters resulting in computing the hematocrit of the bodily fluid sample based on the measured phase shift. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine and provide the device as handheld and having a programmable gain amplifier and a programmable microcontroller for the benefit of measuring voltages generated by phase shift based measurement blocks and allowing the circuitry to be adaptable for use with various meters resulting in computing the hematocrit of the bodily fluid sample based on the measured phase shift as disclosed by Kraft in Col. 4, Line 35-50; Col. 3, Line 37-49; and the Abstract.

Regarding Claim 64, Kindler discloses a device for measuring a target analyte (Abstract electrochemical immunosensor system is provided which uses electrical signals to measure binding events. The system includes an immunosensor having a sensing electrode in contact with a fluid containing an analyte concentration; measurable signal characteristics which are dependent upon the number of complexes formed, and therefore the analyte concentration within the fluid) comprising: (a) a first electrode, a second electrode, and a third electrode; and (b) operable to apply a first alternating input electric voltage between the first electrode and the second electrode (Col. 5, lines 24-46 a function or waveform generator 5 provides an output 13 which is an ac electrical signal of appropriate waveform, frequency, and amplitude; the ac signal is applied to the external input 23 of potentiostat 8; when the voltametric signal is applied to potentiostat 8, a signal substantially equivalent to the applied voltametric signal develops between sensing electrode 10 and reference electrode 11); operable to apply a second alternating input electric voltage between the third electrode and the second electrode (Col. 6, lines 1-16 a signal substantially equivalent to the exemplary voltametric signal applied to the potentiostat 8 is developed between sensing electrode 10 and reference electrode 11 within sensor 9 by application of a current to electrodes 10 and 12); operable to amplify an alternating output current flowing through the third electrode; operable to calculate an amplitude of the alternating output current; and operable to detect a presence of one or more target analytes.
Kindler fails to explicitly disclose the device as handheld and having a programmable gain amplifier and a programmable microcontroller operable to shift the angular orientation of an electric field of the second alternating input electric voltage and comparing the angular orientation to the amplitude of the alternating output current.
Kraft teaches a hand-held test meter with phase-shift based measurement circuits (Abstract) comprising operation by a programmable gain amplifier (Col. 4, Line 35-50; low pass filter employing two operations amplifiers IC4 and IC5) and operation by a programmable microcontroller (Col. 3, Line 37-49 microcontroller block 112) operable to shift the angular orientation of an electric field of the second alternating input electric voltage (Col. 3, lines 57-67 phase-shift measurement block 114 and microcontroller block 112 are configured to measure the phase shift of a sample inserted in the hand-held test meter by measuring the phase shift of one or more high frequency electrical signals driven through the sample,; phase shift of the AC signal is dependent on both the frequency of the AC voltage and the hematocrit of the sample, col. 4, lines 9-29) and comparing the angular orientation to the amplitude of the alternating output current (Col. 3, lines 57-87 and col. 4, lines 1-8 microcontroller block 112 is configured to compute the hematocrit of the bodily fluid based on the measured phase shift; microcontroller 112 can compute by employing an A/D-converter to measure voltages received from a phase-detector sub-block, convert the voltages into a phase-shift and then employ a suitable algorithm or look-up table to convert the phase-shift into a value) for the benefit of measuring voltages generated by phase shift based measurement blocks and allowing the circuitry to be adaptable for use with various meters resulting in computing the hematocrit of the bodily fluid sample based on the measured phase shift. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine and provide the device as handheld and having a programmable gain amplifier and a programmable microcontroller operable to shift the angular orientation of an electric field of the second alternating input electric voltage and comparing the angular orientation to the amplitude of the alternating output current for the benefit of measuring voltages generated by phase shift based measurement blocks and allowing the circuitry to be adaptable for use with various meters resulting in computing the hematocrit of the bodily fluid sample based on the measured phase shift as taught by Kraft as disclosed above.

Regarding Claim 72, Kindler in view of Kraft further disclose wherein the programmable microcontroller comprises an analog to digital converter and a digital to analog converter (Kraft in Col. 5, Lines 26-35 digital frequency read back by microcontroller or analog voltage read back by microcontroller).

Regarding Claim 76, Kindler in view of Kraft further disclose wherein the programmable microcontroller is operable to shift the angular orientation from 0 to 360 degrees (Kraft in Col. 5, Lines 49-60 shift in electric voltage to cover 0-360 degrees).

Regarding Claim 81, Kindler in view of Kraft further disclose wherein the handheld measuring device does not contain a redox probe (Abstract electrochemical immunosensor system).

Claims 65-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler (US 5494831), hereinafter ‘Kindler’, in view of Kraft et al. (US 8623660), hereinafter ‘Kraft’, and further in view of Smith et al. (US 20140084949), hereinafter ‘Smith’.

Regarding Claims 65-68, Kindler and Kraft fail to explicitly disclose wherein the programmable microcontroller is operable to apply the first alternating input electric voltage and the second alternating input electric voltage that have a frequency between 50 Hz and 1,000 Hz; operable to apply the first alternating input electric voltage and the second alternating input electric voltage that are sinusoidal; operable to apply the first alternating input electric voltage and the second alternating input electric voltage that are sawtooth waves; operable to apply the first alternating input electric voltage and the second alternating input electric voltage that are square waves.
Smith teaches an impedance sensor including first and second electrodes, a driver circuit to drive the electrodes at a plurality of driving frequencies, and a detection circuit to measure the impedance across the first and second electrodes operable to apply the first alternating input electric voltage and the second alternating input electric voltage that have a frequency between 50 Hz and 1,000 Hz (Para [0038] driving circuit 26 of the present embodiment is adapted to drive the electrodes with a sinusoidal current between about 10 Hz and about 1 MHz; para [0039]  impedance detection circuit 28 can be coupled to both electrode leads 32, 34 to directly or indirectly measure (a) the amplitude of the voltage (or current) across the electrodes; Para [0049]  the driver circuit 106 is adapted to drive the at least one electrode with a pulsed signal. The pulsed signal, in turn, generates a pulsed voltage across the first and second electrodes 102, 104); operable to apply the first alternating input electric voltage and the second alternating input electric voltage that are sinusoidal (Para [0038] drive sinusoidal current at various frequencies; Para [0050] pulsed signal include sinusoidal waveform); operable to apply the first alternating input electric voltage and the second alternating input electric voltage that are sawtooth waves (Para [0038] The time-varying current is optionally an alternating current, for example a sine wave, a square wave, or a sawtooth wave; para [0039]  impedance detection circuit 28 can be coupled to both electrode leads 32, 34 to directly or indirectly measure (a) the amplitude of the voltage (or current) across the electrodes); operable to apply the first alternating input electric voltage and the second alternating input electric voltage that are square waves (Para [0038] The time-varying current is optionally an alternating current, for example a sine wave, a square wave, or a sawtooth wave; para [0039]  impedance detection circuit 28 can be coupled to both electrode leads 32, 34 to directly or indirectly measure (a) the amplitude of the voltage (or current) across the electrodes; Para [0052]) for the benefit of measuring the impedance across the first and second electrodes for a plurality of driving frequencies to generate a measured profile for comparison against a plurality of reference profiles.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine, provide, and apply the first alternating input electric voltage and the second alternating input electric voltage that have a frequency between 50 Hz and 1,000 Hz; apply the first alternating input electric voltage and the second alternating input electric voltage that are sinusoidal; apply the first alternating input electric voltage and the second alternating input electric voltage that are sawtooth waves; and apply the first alternating input electric voltage and the second alternating input electric voltage that are square waves for the benefit of measuring the impedance across the first and second electrodes for a plurality of driving frequencies to generate a measured profile for comparison against a plurality of reference profiles encompassing a wide sample size.

Claims 69, 73, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler (US 5494831), hereinafter ‘Kindler’, in view of Kraft et al. (US 8623660), hereinafter ‘Kraft’, and further in view of Browning et al. (US 20050031139), hereinafter ‘Browning’.

Regarding Claims 69, 73, and 74, Kindler and Kraft fail to explicitly disclose wherein the programmable gain amplifier has a variable gain of between 1 and 200; operable to apply a fast Fourier transform to the input electric voltage and output current to calculate impedance as a function of frequency; and operable to apply a Laplace transform to the input electric voltage and output current to calculate impedance as a function of frequency.
Browning teaches estimating a value of an impedance using a control system having gain amplifier has a variable gain of between 1 and 200 (Para [0411] op amp included in LPF uses gain of 10); operable to apply a fast Fourier transform to the input electric voltage and output current to calculate impedance as a function of frequency(Para [0245] the harmonics, and power present at non-harmonic frequencies, are an artifact of the finite time windowing used to perform the FFT (Fast Fourier Transform); and operable to apply a Laplace transform to the input electric voltage and output current to calculate impedance as a function of frequency (Para [0294-0295] filter implemented about the frequency of the carrier signal where ratio of the voltages are described using Laplace variable and impedance component) for the benefit of measuring a resulting voltage across the reference impedance; estimating a value of an impedance using a circuit model; and utilizing the estimated impedance value to derive an estimate of a position relative to an associated magnetic structure.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine and provide wherein the programmable gain amplifier has a variable gain of between 1 and 200; operable to apply a fast Fourier transform to the input electric voltage and output current to calculate impedance as a function of frequency; and operable to apply a Laplace transform to the input electric voltage and output current to calculate impedance as a function of frequency for the benefit of measuring a resulting voltage across the reference impedance; estimating a value of an impedance using a circuit model; and utilizing the estimated impedance value to derive an estimate of a position relative to an associated magnetic structure as taught by Browning as disclosed above.
Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler (US 5494831), hereinafter ‘Kindler’, in view of Kraft et al. (US 8623660), hereinafter ‘Kraft’, and further in view of Glezer et al. (US 20040189311), hereinafter ‘Glezer’.

Regarding Claim 70, Kindler and Kraft fail to explicitly disclose wherein the microcontroller is operable to apply a first alternating input electric voltage and a second alternating input electric voltage of between 5 mV and 500 mV.
Glezer teaches detecting impedance (Para [0152]) between two electrodes using an AC impedance measurement system that preferably applies an AC voltage of less than 100mv to the electrodes (Para [0279]) controlled by a microcontroller (Para [0261]) for the benefit of detecting potential anomalies that may interfere with proper operation of the electrode array and/or its components (leads, contacts, electrodes) when detecting the presence of anomalies.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine and provide the microcontroller operable to apply a first alternating input electric voltage and a second alternating input electric voltage of between 5 mV and 500 mV for the benefit of detecting potential anomalies that may interfere with proper operation of the electrode array and/or its components (leads, contacts, electrodes) when detecting the presence of anomalies as taught by Glezer in (Para [0152, 0261, 0279]).

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler (US 5494831), hereinafter ‘Kindler’, in view of Kraft et al. (US 8623660), hereinafter ‘Kraft’, and further in view of Yang et al. (US 20130332085), hereinafter ‘Yang’.

Regarding Claim 71, Kindler and Kraft fail to explicitly disclose wherein the handheld measuring device is operable to detect an output current of 10 pA or greater.
Yang teaches an electrochemical impedance spectroscopy that monitors impedance and compares a sensed voltage wherein a handheld measuring device is operable to detect an output current of 10 pA or greater (Para [0346]) current measuring circuit to measure the work electrode in range of 3.7pA-300nA) for the benefit of to measure the WORK electrode currents in a sensor mode.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine and provide the handheld measuring device is operable to detect an output current of 10 pA or greater for the benefit of to measure the WORK electrode currents in a sensor mode as taught by Yang in Para [0346].

Claims 77 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler (US 5494831), hereinafter ‘Kindler’, in view of Kraft et al. (US 8623660), hereinafter ‘Kraft’, and further in view of Binder et al. (US 20130201316), hereinafter ‘Binder’.

Regarding Claims 77 and 78, Kindler and Kraft fail to explicitly disclose a liquid crystal display operably coupled to the programmable microcontroller; a mini-joystick operably coupled to the programmable microcontroller; wherein the mini-joystick is operable to allow users to provide input; and the liquid crystal display is capable of displaying output data and a smartphone operably coupled to the programmable microcontroller; wherein the smartphone is operable to allow users to provide input; and the smartphone is capable of displaying output data.
Binder teaches a sensor unit which measures a change in characteristics such as impedance (Para [0041, 0065]) comprising a liquid crystal display (Para [0105]) operably coupled to the programmable microcontroller (Para [0558]); a mini-joystick operably (Para [0574] user interface such as joystick) coupled to the programmable microcontroller (Para [0558]); wherein the mini-joystick is operable to allow users to provide input (Para [0574] user interface such as joystick); and the liquid crystal display is capable of displaying output data (Para [0105]) and the liquid crystal display is capable of displaying output data (Para [0559]) and a smartphone (Para [0573] handheld wireless device Blackberry and Palm Treo) operably coupled to the programmable microcontroller (Para [0573]); wherein the smartphone is operable to allow users to provide input; and the smartphone is capable of displaying output data (Para [0573] use of Blackberry and PalmTreo) for the benefit of displaying data and receiving input from users when measuring impedance.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine and provide a liquid crystal display operably coupled to the programmable microcontroller; a mini-joystick operably coupled to the programmable microcontroller; wherein the mini-joystick is operable to allow users to provide input; and the liquid crystal display is capable of displaying output data and a smartphone operably coupled to the programmable microcontroller; wherein the smartphone is operable to allow users to provide input; and the smartphone is capable of displaying output data for the benefit of displaying data and receiving input from users when measuring impedance as taught by Binder disclosed above.

Allowable Subject Matter
Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 75, the closest prior art fails to disclose nor would it be obvious to combine wherein the programmable microcontroller is operable to use multi-slice splitting and signal analysis to determine a frequency at which the impedance change is at a maximum or minimum in combination with all other limitations of the claim and base claim and overcoming the Double Patenting Rejection renders the claim allowable over the prior art.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868